Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 11, 2016

                                      No. 04-16-00259-CV

                    IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        Christopher B.’s motion for extension of time to file his appellant’s brief is granted. We
order counsel for appellant Christopher B., Joseph Bohac, to file the appellant’s brief by August
15, 2016. Counsel is advised that no further extensions of time will be granted absent a motion
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court generally does not consider a heavy work schedule to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court